Citation Nr: 9922632	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-06 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right foot injury.

2.  Entitlement to service connection for the residuals of a 
left knee injury.

3.  Entitlement to service connection for a right knee 
disorder. 

4.  Entitlement to service connection for bilateral pes 
planus.

5.  Entitlement to a disability rating in excess of 10 
percent for the residuals of a left shoulder injury.

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1985 to 
August 1989 and from August 1990 to February 1994.  This 
appeal arises from a July 1994 rating decision of the St. 
Petersburg, Florida, regional office (RO) which denied 
service connection for bilateral pes planus, and which 
assigned a noncompensable disability rating for the residuals 
of a left shoulder injury, after granting service connection 
for the same.  The notice of disagreement was received in 
August 1994.  The statement of the case was issued in January 
1995.  The veteran's substantive appeal was received in 
February 1995.  By a rating action dated in June 1996, the 
noncompensable evaluation assigned to the residuals of the 
left shoulder injury was increased to 10 percent.

This appeal also arises from a June 1996 rating decision of 
the Winston-Salem, North Carolina, RO which determined that 
the veteran's claims of service connection for the residuals 
of a left knee injury, the residuals of a foot injury, and a 
right knee disorder were not well grounded.  The notice of 
disagreement was received in September 1996.  The statement 
of the case was promulgated in November 1996.  The veteran's 
substantive appeal was received in December 1996.

On September 8, 1997, a hearing was held at the RO before a 
traveling Member of the Board of Veterans' Appeals (Board.  
In December 1997, the case was remanded for further 
development.





FINDINGS OF FACT

1.  During service the veteran received treatment for a 
fracture of the sesamoid of his right foot, a strained left 
knee, and right retropatellar pain syndrome.

2.  There is no medical evidence demonstrating that the 
veteran currently suffers from any disability of the right 
foot, left knee, or right knee.

3.  Service medical records indicate that the veteran was 
diagnosed and treated for bilateral pes planus.

4.  The diagnosis of bilateral pes planus has been confirmed 
by VA examination.

%.  The residuals of the veteran's left shoulder injury 
include degenerative changes and pain on repetitive motion 
and lifting; however, there is no evidence of limitation of 
motion, recurrent dislocation, or any other significant 
clinical findings.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a right foot injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
residuals of a left knee injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
right knee disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

4.  Bilateral pes planus was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

5.  A rating in excess of 10 percent for the residuals of a 
left shoulder injury with degenerative joint disease is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321(b)(1), Part 4, to include §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71, Diagnostic Codes 5010, 5201, 5202, 5203 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A preenlistment examination in October 1983 revealed that the 
veteran's lower and upper extremities were normal.  While he 
gave a history of having undergone foot surgery as a child, 
his feet were also found to be normal.  In April 1987, the 
veteran was seen for complaints of left knee pain.  He stated 
he was on his knees scrubbing floors and felt a sharp pain in 
his left knee when he got up.  There was no evidence of 
swelling or discoloration.  Range of motion was within normal 
limits.  Resistive range of motion was good.  The veteran was 
able to bear his full weight on his left leg.  There were no 
problems with his gait.  The assessment was "left knee pain 
possible minor knee sprain."  A physician's assistant added 
that the tenderness over the medial proximal tibia was due to 
a stress contusion.

The veteran was evaluated for complaints of lower left leg 
pain in September 1988.  He said his leg started to hurt 
while he was running.  He denied any trauma.  There was no 
discoloration, fracture, reddening, or swelling at the site.  
The impression was possible strain of the anterior tibialis.  
Muscle strain was diagnosed by a physician's assistant.

On Physical Examination in September 1989, the veteran's feet 
and upper and lower extremities were found to be normal.  His 
history of undergoing foot surgery as a child was noted.

In April 1991, the veteran reported that he had been 
experiencing left shoulder pain for approximately a week.  He 
had unloaded a plane, and it was possible that he injured his 
shoulder at that time.  On physical examination, he had a 
full range of motion.  However, he did complain of tenderness 
with forward extension.  There was no evidence of 
discoloration.  The impression was muscle strain.

On separation examination in May 1991, the veteran's feet and 
upper and lower extremities were reported to be normal.

In August 1991, the veteran was evaluated for complaints of 
left foot pain.  He stated the pain had started during a 
physical training run and had continued since that time.  He 
described a sharp pain on weight bearing.  He denied twisting 
his ankle.  There was mild swelling on the plantar aspect of 
the left foot at the base of the foot.  This same area was 
tender to palpation.  Strength was five out of five 
throughout and neurovascular was intact.  The veteran had a 
full range of motion of the ankle.  X-rays of the foot were 
negative.  The assessment was strain/sprain.

The veteran was seen again for complaints of left foot pain 
in February 1992.  He had bruised the top of the foot the 
previous day.  He also complained of right foot pain.  On 
examination, there was a hematoma on the left foot.  There 
was also evidence of bilateral pes planus.  The assessment 
was pes planus and contusion of the left foot.  Orthopedic 
inserts were prescribed.

A treatment report dated in May 1992 indicates the veteran 
was examined for complaints of right knee pain.  He said that 
the pain had started after he completed an eight mile run.  
There was no evidence of deformity or effusion.  The 
ligaments were stable.  The neurovascular system was intact.  
The assessment was retropatellar pain syndrome.  The veteran 
was advised to avoid marching, running, jumping, and 
squatting for three weeks.

In October 1992, the veteran reported an injury to his right 
foot.  He complained of pain on palpation of the sesamoid of 
the right foot.  Range of motion of the first 
metatarsophalangeal joint resulted in discomfort.  There was 
no edema.  X-rays revealed a fracture of the fibular 
sesamoid.  The veteran was placed in a short leg walking 
cast.  A follow up treatment report dated in November 1992 
reveals that the cast was removed, and the fracture site was 
asymptomatic.  The assessment was "excellent" post cast 
result.

In January 1993 the veteran was seen for complaints of left 
shoulder pain.  He injured his shoulder carrying equipment to 
a truck.  Since that time, he had been experiencing a popping 
sensation and a stabbing pain.  His history of shoulder 
problems in 1991 was noted.  He had a full range of motion.  
There was no muscle atrophy.  X-rays were normal.  The 
examiner's impression is not legible.  An April 1993 
treatment note indicates that degenerative joint disease of 
the left acromioclavicular joint was found on a CT scan.

In February 1994, the veteran filed a claim of service 
connection for a left shoulder disorder and pes planus.  He 
made no reference to current treatment of either condition.

On VA examination in April 1994, the veteran stated that his 
military career was "not disturbed by any serious illness, 
major surgery, or significant trauma."  He indicated that he 
had had a problem with soreness of the feet since basic 
training.  He experienced foot pain whenever he ran or stood 
for prolonged periods of time.  He was given shoe inserts.  
He provided a history of undergoing foot surgery when he was 
a child.  Physical examination of the feet revealed marked 
flattening of the longitudinal arch.  There were well healed 
surgical scars on the medical aspects of both feet along the 
metatarsophalangeal joint.  X-rays showed bilateral pes 
planus deformities.  The diagnosis was pes planus.

With regard to his left shoulder, the veteran said he 
continued to experience discomfort when he raised his arms 
above his head or when he attempted to lift objects in excess 
of 30 pounds.  There was no evidence of deformity, 
perceptible weakness, or shoulder cuff muscular atrophy.  
Forward flexion and abduction were possible to 180 degrees.  
Adduction was to 50 degrees.  Internal and external rotation 
were to 90 degrees.  No discomfort was perceived during these 
maneuvers.  However, the veteran stated that he could feel 
and hear a popping as he performed the range of motion 
exercises.  X-rays were negative.  The diagnosis was history 
of musculoligamentous strain and possible subluxation of the 
left shoulder.  The examiner noted that the veteran was right 
handed.

In August 1994, the veteran filed a claim for service 
connection for a left knee joint problem.  He maintained that 
he had been experiencing pain and popping in his left knee 
since his discharge from military service.  He opined that 
his left knee problem was etiologically related to his 
inservice right foot fracture.  He indicated he was currently 
receiving treatment through the Asheville VA Medical Center 
(VAMC).

On VA orthopedic examination in April 1996, the veteran 
complained of worsening symptoms of pain over his left 
shoulder and difficulty lifting heavy objects.  There was no 
deltoid atrophy.  Range of motion was full and not limited.  
There was tenderness to palpation over the acromioclavicular 
joint and increased pain with internal rotation and forward 
flexion.  Muscle strength was 5/5.  X-rays showed mild 
degenerative changes of the acromioclavicular joint, but no 
evidence of fracture, separation, or dislocation.  The 
diagnosis was left acromioclavicular arthritis with early 
impingement.

Thereafter, the RO found that the April 1996 orthopedic 
examination was inadequate for rating purposes and ordered 
another VA examination to ensure that the evaluation of the 
veteran's service-connected disability would be in accordance 
with the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).

On VA orthopedic examination in June 1997, the veteran 
complained of a "toothache-like pain" that was aggravated 
by lifting.  He said the pain occurred more frequently than 
it had in the past.  He maintained he was no longer able to 
lift objects in excess of 25 pounds without experiencing 
pain.  On examination, there was no swelling, tenderness, 
deformity, or abnormality.  Bilateral shoulder motions were 
normal with forward flexion to 180 degrees, abduction to 180 
degrees, and internal and external rotation to 90 degrees.  
The veteran complain of pain with maximum shoulder abduction 
to 180 degrees.  The diagnosis was residual of left shoulder 
dislocation with evidence of degenerative joint disease.  
With regard to DeLuca, the examiner noted that commentary on 
the level of disability beyond the findings of the 
examination would be "pure speculation."

At a personal hearing in September 1997, the veteran 
testified that he injured his left knee in two separate 
instances during his military service.  Since then, he had 
experienced periodic left knee pain and an occasional popping 
sensation.  He denied receiving any treatment for this 
condition in service or post-service.  He admitted that he 
did not have any evidence of a current disability of the left 
knee.  While he currently experienced discomfort in his right 
foot and right knee, he had not sought any postservice 
treatment for either condition.  He was advised that he 
needed to submit evidence of a current disability in order to 
establish his claims of service connection.  He responded 
that he intended to submit x-rays taken in service that would 
clearly show that he fractured his right foot.  With regard 
to his flat feet, the veteran indicated that he had a long 
history of foot pain in service, and that he was eventually 
diagnosed as having pes planus and given shoe inserts.  He 
continued to wear the shoe inserts.  The veteran stated the 
residuals of his left shoulder injury were limited to a 
persistent toothache like pain and an inability to lift heavy 
objects.  He was able lift between 20 and 25 pounds without 
experiencing extreme pain.  As a restaurateur, he said he 
frequently engaged in activities that required lifting.  He 
added that x-rays had shown a deterioration between the bone 
and the shoulder blade that would periodically disconnect.  
He denied seeking any postservice treatment for his shoulder 
disability.  

In a statement in October 1997, the veteran reported that he 
located the x-rays taken in service at the time he fractured 
his foot.  He said he was willing to submit the x-rays for 
review.

In a letter dated in January 1998, the RO asked the veteran 
to submit the names and addresses of any VA or non-VA health 
care provider who had treated him for any of his claimed 
disabilities.  He responded in March 1998 that he had already 
provided the records pertinent to his claim.

In June 1998, x-ray films of the right foot taken in 1992 
were reviewed along with x-rays taken that day.  The 
radiologist stated that the 1992 and 1998 films showed a 
"normal right foot."  He said there was no evidence of any 
fracture, dislocation, or bony or joint pathology.  The 
impression was normal right foot.

On orthopedic examination in September 1998, the veteran 
reported that he was employed in the garment industry folding 
and boxing products.  The job involved repetitive motion of 
the shoulder but no significant lifting.  This activity 
aggravated the pain in his shoulder.  He added that he was 
unable to lift objects greater than 15 pounds without 
experiencing pain.  He described a constant ache in his 
shoulder during cold weather.  While he periodically had some 
"popping" in his shoulder with certain motions, he had not 
had any recurrence of the original symptoms of his shoulder 
dislocation.  On examination, active range of motion of the 
shoulders was full and symmetric bilaterally with 180 degrees 
of forward elevation, 90 degrees internal rotation, and 90 
degrees external rotation.  There was tenderness to manual 
pressure over the left clavicle.  The acromioclavicular joint 
was tender to palpation.  The pain was not exacerbated by 
elevation or internal rotation of the arm unless this motion 
was combined with adduction.  Apprehension signs were absent 
with the arm in extension and external rotation.  X-rays 
showed "no instability" of the acromioclavicular joint with 
5 and 10 pound weights.  There were marginal osteophytes 
about the distal clavicle and acromion at the 
acromioclavicular joint.  

The assessment was degenerative joint disease of the left 
acromioclavicular joint.  The examiner stated that the left 
acromioclavicular joint was stable and showed no signs of 
instability.  She noted that the veteran denied recurrent 
separations or dislocations of that joint.  She added that 
the glenohumeral joint was also stable and asymptomatic, and 
that there was no evidence of dislocation of the glenohumeral 
joint. 

In December 1998, the RO held that the residuals of the left 
shoulder injury with degenerative joint disease was properly 
evaluated as 10 percent disabling.  The RO found there was no 
evidence of dislocation of the shoulder to support a higher 
rating.  Moreover, it was determined that the medical 
evidence did not show any additional orthopedic disability 
manifested by limited motion or functional impairment due to 
pain during periods of flare-up or repeated use.  Service 
connection for the residuals of a right foot injury was also 
denied.  The RO found the x-rays from 1992 and June 1998 
failed to show a disability of that foot.  The claims for 
service connection for a left knee disorder, right knee 
disorder, and bilateral pes planus were denied based on the 
fact that no additional evidence had been submitted. 

II.  Analysis

A.  Service Connection

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Service connection is warranted for disability resulting from 
disease or injury that either began in or was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For certain chronic diseases, such as arthritis, service 
connection may be granted on a presumptive basis when the 
disease is manifested to a degree of ten percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Alternatively, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumptive period under 38 
C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence 
relates the symptomatology to the veteran's present 
condition.  Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997); see also Rose v. West, 11 
Vet.App. 169, 171-72 (1998) (emphasizing that section 
3.303(b) provides an alternative method of establishing 
service connection but does not override the analysis set 
forth in Caluza and Epps).  Service connection may also be 
granted for a disease diagnosed after service discharge when 
all evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  If a reasonable doubt arises regarding service 
origin, or any other point, it should be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

1. Right Foot and Both Knees

In the instant case, what is lacking under Caluza/Savage 
tests is medical evidence that the veteran currently suffers 
from a fractured right foot, a strained left knee, or right 
retropatellar pain syndrome or residuals of such injuries.  
As was noted above, the veteran has submitted no medical 
evidence that he currently has a disability of the right 
foot, left knee, and/or right knee.  His opinion, standing 
alone, is insufficient to establish the presence of current 
chronic disability related to his fracture of sesamoid of the 
right foot, strained left knee, or right retropatellar pain 
syndrome in service.  There is no evidence that he is a 
medical professional.  Therefore, he lacks the expertise to 
render a medical opinion regarding the cause of the alleged 
right foot, left knee, or right knee pain.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The United States Court of Veteran's Appeals (Court) has 
held, in Brammer v. Derwinski, 3 Vet. App. 223 (1992), that 
in the absence of proof of a present disability, there can be 
no valid claim for service connection.  An appellant's belief 
that he or she is entitled to some sort of benefit simply 
because he or she had a disease, injury or exposure while on 
active service is mistaken, as Congress specifically limited 
entitlement to service connection to cases where there is 
resulting disability.  Accordingly, the veteran's claims of 
service connection for residuals of a right foot injury, 
residuals of a left knee injury, and a right knee disorder 
must be denied.  Should the veteran obtain medical evidence 
that he has a disability of the right foot or knees, such 
evidence may be a basis for reopening his claim.

Finally, the Board notes that the veteran reported in August 
1994 that he was receiving treatment through the Asheville 
VAMC, that the RO failed to obtain his medical records from 
that facility, and that those records are considered to be 
constructively contained in the claims folder.  See Dunn v. 
West, 11 Vet. App. 462 (1998); See also Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  However, the Board also observes 
that the veteran testified in September 1997 that he had not 
sought any post-service treatment for any condition subject 
to this appeal.  Moreover, he did not respond to the RO's 
January 1998 request to submit the names and addresses of VA 
and non-VA health care providers that had treated him for any 
of his claimed disabilities.  The Board finds that no useful 
purpose would be served in remanding this case for further 
development.

2.  Bilateral Pes Planus

The veteran's claim for service connection for bilateral pes 
planus is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  That is, he has presented a claim which 
is plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The veteran's service medical records show that he was 
evaluated for complaints of foot pain in August 1991 and was 
eventually found to have pes planus.  He reported his 
bilateral foot problem in his original claim for VA 
compensation immediately after his February 1994 discharge 
from service.  A VA examination in April 1994 indicated that 
the veteran complained of bilateral foot pain.  Bilateral pes 
planus was diagnosed.  

In view of the consistency between the veteran's contentions 
and the medical evidence presented, and the proximity of his 
filing of his claim to his separation from service, the Board 
finds that the evidence favors the veteran's claim that 
bilateral pes planus was incurred in service.  Accordingly, 
service connection for bilateral pes planus is warranted.

B.  Rating for Left Shoulder

The Board initially finds that the veteran has submitted a 
well-grounded, or plausible, claim. 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's assignment 
of a rating for that disability, the claim continues to be 
well-grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

The Board is also satisfied that all relevant facts have been 
properly developed.  Postservice medical records have been 
requested and several VA examinations have been performed.  
The Board finds that the examinations were adequate and that 
there is no indication that there are any relevant records 
available that would support the veteran's claim.  Therefore, 
no further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems,  
especially in self-support.  The medical examiner must 
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data  
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

38 C.F.R. § 4.45 provides that factors of disability of the 
joints reside in the reduction of their normal excursion of 
movements in different planes.  Consideration is to be given 
to the following conditions:  (a) less movement than normal; 
(b) more movement than normal; (c) weakened movement; (d) 
excess fatigability; (e) incoordination and impaired ability 
to execute skilled movements smoothly; and (f) pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing or weightbearing.

Under 38 C.F.R. § 4.71, Plate I, range of motion for the 
shoulder is normally 0 through 180 degrees on forward 
elevation (flexion); abduction is normally 0 through 180 
degrees; and external and internal rotation are normally to 
90 degrees, each.

As the medical evidence showed degenerative changes in the 
left acromioclavicular joint, the RO found that evaluation 
under Diagnostic Code 5010, for arthritis due to trauma, was 
appropriate.  The residuals of the veteran's left shoulder 
injury were therefore assigned a 10 percent rating under Code 
5203-5010.  

Under Code 5203, the rating of a shoulder disorder is based 
on impairment of the function of the contiguous joint.  When 
there is impairment of the clavicle or scapula with malunion, 
a 10 percent rating is assigned whether the major or minor 
extremity is involved.  When there is nonunion, without loose 
movement, a 10 percent rating is also warranted.  A 20 
percent rating is warranted when there is loose movement of a 
minor extremity.  Alternatively, under Diagnostic Code 5201, 
when there is limitation of arm motion at shoulder level, a 
20 percent rating is assigned for either major or minor 
shoulder/arm.  Under Diagnostic Code 5202, a 20 percent 
rating may be assigned when there is evidence of malunion of 
the humerus with marked deformity.

Here, the veteran's left shoulder disability is manifested 
degenerative joint disease that has been confirmed by X-ray.  
He complains of aching in the joint, pain with repetitive 
use, and an inability to lift objects in excess of 15 pounds 
without experiencing pain.  Nevertheless, range of motion 
studies have repeatedly shown that he has a normal range of 
motion of the left shoulder, and that pain was only 
experienced at the extreme limits.  Hence, a 20 percent 
rating for limitation of arm motion would be inappropriate.  

The Board has taken into account pain as required under 38 
C.F.R. §§ 4.40 and 4.45, and the holding in DeLuca v. Brown, 
8 Vet. App. 202, 205 (1995).  As was noted above, the veteran 
claims he has pain and discomfort in his left shoulder with 
repetitive activities or lifting objects in excess of 15 
pounds.  However, the symptoms attributable to the residuals 
of the injury to the left shoulder simply are not productive 
of such impairment as to warrant a higher evaluation, which 
requires limitation of the left arm to shoulder level.  
Indeed, the current 10 percent evaluation is based, in 
substantial part, on the veteran's complaints of pain on use.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  The 
Board also notes that a VA examiner opined in June 1997 that 
any attempt to comment on disability beyond the results of 
the examination would be "pure speculation."  In other 
words, there is no clear objective medical evidence that the 
residuals of the veteran's left shoulder injury warrant a 
higher rating.

Further, while the veteran's shoulder injury appears to have 
involved a dislocation of the left acromioclavicular joint, 
he denies any recurrent separation or dislocation of that 
joint.  On examination in September 1998, the left 
acromioclavicular joint and glenohumeral joint were stable, 
with no signs of instability.  The record lacks any findings 
suggestive of nonunion of the clavicle or scapula with loose 
movement or malunion of the humerus with moderate deformity.  
Consequently, a higher rating under Diagnostic Code 5202 or 
5203 is not warranted.

The preponderance of the evidence is against a rating in 
excess of 10 percent for the residuals of the veteran's left 
shoulder injury.  Consideration has been given to assigning 
staged ratings; however, at no time during the period in 
question has the veteran shown disablement which would 
warrant a rating greater than that assigned.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Board also finds that the evidence of record did not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In this regard, there was no assertion or showing by the 
veteran that the service-connected left shoulder disability 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.


ORDER

Service connection for the residuals of a right foot injury, 
residuals of a left knee injury, and a right knee disorder is 
denied.  

Service connection for bilateral pes planus is granted.

A rating in excess of 10 percent for residuals of a left 
shoulder injury is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

